DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 16/811893 filed on 03/06/2020.  Claims 1-20 are currently pending.  Claims 1, 9, and 17 are independent claims.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2020, 04/16/2020, 04/22/2020, 06/15/2020, 07/16/2020, 07/30/2020, 08/10/2020, 09/02/2020, 09/25/2020, 10/14/2020, 10/21/2020, 11/12/2020, 12/09/2020, 12/14/2020, 01/06/2021, 02/18/2021, 03/19/2021, 04/07/2021, 05/03/2021, 06/30/2021, 07/15/2021, 09/01/2021, 10/01/2021, 01/19/2022, and 06/24/2022 were filed on the mailing date of the application on 03/06/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 470 [Fig. 4], 500C, 500D, 530 [Fig. 5B], and 640 [Fig. 6].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “instructinons” in the third line.  Examiner suggests reciting “instructions”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “The method of claim 17” in the first line.  However, Claim 17 is a system claim.  Examiner suggests reciting “The  system of claim 17”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “The method of claim 19” in the first line.  However, Claim 17 is a system claim from which claim 19 depends on.  Examiner suggests reciting “The  system of claim 19”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12-18, and 20 of U.S. Patent No. 10620811 B2. 

Instant Application 16811893 – Claims 1 and 3
US 10620811 B2 – Claim 1
1. A method comprising: detecting, by a client application installed on a client device, a change in state of a user's presence on a content item controlled by a native application installed on the client device, wherein the client application is not integrated into the native application;
1. A method comprising: receiving, by a client application installed on a client device, a monitoring event indicating a change in state of a user's presence, the monitoring event associated with a user interface element interacting with a content item and controlled by a native application installed on the client device, wherein the client application is independent of and not integrated into the native application; 
determining, by the client application, whether the content item is saved to a local folder of the client device, wherein the local folder is not synchronized to a content management system that is remote to the client device;
determining, by the client application, whether the content item is saved to a local folder of the client device that is not synchronized to a content management system, or is saved to a local folder of the client device that is synchronized to the content management system, the content management system being instantiated on one or more servers remote to the client device; 2
responsive to determining, by the client application, that the content item is saved to the local folder of the client device: 

responsive to determining that the content item is saved to the local folder of the client device that is not synchronized to the content management system, as opposed to being saved to the local folder of the client device that is synchronized to the content management system: 

generating for display, by the client application, a synchronization interface comprising a selectable option for a user to request synchronization of the content item to the content management system;
generating for display, by the client application, a synchronization interface comprising a selectable option for a user to request synchronization of the content item to the content management system;
receiving a selection of the selectable option to synchronize the content item from the synchronization interface; and
receiving a selection of the selectable option to synchronize the content item from the synchronization interface; and  
in response to receiving the selection of the selectable option, synchronizing the content item with the content management system.  

3. The method of claim 1, wherein synchronizing the content item with the content management system comprises adding the content item to a shared folder.  
in response to receiving the selection of the selectable option, adding the content item to a shared folder synchronized to the content management system.
Claims 9 and 11 – Non-transitory computer-readable medium
Claim 12 – Non-transitory computer-readable medium
Claims 17 and 19 – System 
Claim 20 – System


Although the claims at issue are not identical, they are not patentably distinct from each other.  The differences of claim 1 (and claims 12 and 20) of US Patent 10620811 B2 and claims 1 and 3 (and claims 9/11 and 17/19) of the instant application, as bolded above, are minor and would have been obvious to one of ordinary skill of the art at the time of invention to anticipate the limitations of the instant application.  The claims of the instant application are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. MPEP 804.

2. The method of claim 1, wherein synchronizing the content item with the content management system comprises synchronizing the content item to one or more shared devices.  

2. The method of claim 1, wherein the content item is synchronized to one or more shared devices after receiving the request to synchronize the content item.

9. The method of claim 1, wherein the content item is synchronized to one or more shared devices after receiving the request to synchronize the content item.
4. The method of claim 3, further comprising identifying a location of the shared folder.  

3. The method of claim 1, further comprising identifying a location of the shared folder.

5. The method of claim 4, wherein the location of the shared folder is specified by the user.  

4. The method of claim 3, wherein the location of the shared folder is specified by the user.

6. The method of claim 4, wherein the location of the shared folder is a root of a directory tree for synchronized content items.  

5. The method of claim 3, wherein the location of the shared folder is a root of a directory tree for synchronized content items.

7. The method of claim 1, wherein detecting the change in state comprises detecting a saving operation with respect to the content item.  

6. The method of claim 1, wherein the monitoring event comprises saving the content item.

10. The method of claim 1, wherein the monitoring event comprises saving or opening the content item.
8. The method of claim 1, wherein detecting the change in state comprises detecting that the content item has been opened.  

7. The method of claim 1, wherein the monitoring event comprises opening the content item.
10. The method of claim 1, wherein the monitoring event comprises saving or opening the content item.


Dependent claims 10, 12-16, 18, and 20 of the instant application have similar limitations of the dependent claims 13-18 of US Patent 10,620,811 B2.  Therefore, they are rejected under the same rationale.

Examiner Note
The terminology "non-transitory" of claim 9 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility. 
The positively recited “one or more processors” element of claim 17 has been interpreted as requiring hardware.
Examiner has not interpreted limitations including client application with the respective corresponding function in claims 1, 9, and 17 as invoking 35 USC 112(f) because the term client application appears to be software [0025] [0037].
If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) actually does apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,' a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawa et al. (US 2015/0278330 A1; hereafter “Hawa”) in view of Zhu (US 2016/0105859 A1; hereafter “Zhu”).

Regarding  Claim 1, Hawa teaches a method comprising: detecting, by a client application installed on a client device, a change in state of a user's presence on a content item controlled by a native application installed on the client device, (Hawa [0040] [0053]: Local content management module 1060 [client application] may be installed on the client device 1030 and the cache filter driver 2030 of the local content management module tracks editing operations performed on a file [change in state of a user’s presence on a content item]; [0048]: the user may then access the content through the editing application [native application], as the user makes changes to the documents and such changes are saved to that content as stored in content management cache 1050; [0031] [0032] [0034] [0035] [0066] [0086]) wherein the client application is not integrated into the native application; (Hawa Fig. 2 showing the client application (local content management module/cache filter 1060/2030) is not integrated into native application (editor 2025))
determining, by the client application, whether the content item is saved to a local folder of the client device, wherein the local folder is not synchronized to a content management system that is remote to the client device; (Hawa [0076] [0083] [0087] [0088] [0091] [0094] [0095]: describing determining whether or not the document/file is saved to the local cache [local folder];  determine if file stored in cache is not the latest…NOTE: For the file not to be the lasted equates to the file not being synchronized; [0033] [0041] [0048] [0073] [0074]; Fig. 1 showing the client device 1030 remote to the content management server 1010)
responsive to determining, by the client application, that the content item is saved to the local folder of the client device: (Hawa [0083] [0087] [0088]: describing actions in response to determining the document/file is saved to the local cache but not synchronized to the content management server; [0073] [0074])
generating for display, by the client application, a synchronization interface comprising a selectable option for a user to request synchronization of the content item to the content management system; (Hawa [0088] [0097] [0106] [0107]: when there is a conflict between the content server and the local cache version of a document or a file in response to determining the document/file is saved to the local cache but not synchronized to the content management server, a user may be presented with an option [synchronization interface] as represented by an “Add New Server Version” button 1320 and a “Discard Local Version” button 1325)
[receiving a selection of the selectable option to synchronize the content item from the synchronization interface; and in response to receiving the selection of the selectable option, synchronizing the content item with the content management system].  (Hawa [0088]: user can then be presented with a variety of options through user interface 2041 such as saving a new version of the document [synchronizing] or manually reconciling changes, etc.; [0107]: “the first user could decide if the first user going to overwrite the second user's work”) 
Although Hawa presents to a user a synchronization interface comprising a selectable option for the user to request synchronization of the content item to the content management system [0088] [0106] [0107] and would be obvious to one of ordinary skill in the art that a user could select one of the presented options and then the selected option performs the corresponding action, Hawa does not explicitly recite that a user selects the buttons then subsequently performing the corresponding action.  
Zhu teaches receiving a selection of the selectable option to synchronize the content item from the synchronization interface; and in response to receiving the selection of the selectable option, synchronizing the content item with the content management system.  (Zhu [0249]: Click on this option indicates that a user agrees to share, to the synchronization group; every time a user has recorded content (a photo, a video or audio) [content item], an App prompts [synchronization interface], using a display button or a popup dialog box, the user whether to add the content to a shared folder, and shares the content after the user confirms whether to add the content to the shared folder) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for synchronizing the content item with the content management system in response to receiving the selection of the selectable option as taught by Zhu for the benefit of remotely managing documents using synchronization of locally stored documents of Hawa, with a reasonable expectation of success, to allow documents to be shared or stored to a remote system which would provide distributed access to documents thereby promoting efficient editing of documents.  Moreover, a user providing a selection and a performing an execution in response to the selection is well known and would be obvious to one of ordinary skill.  In addition, both references (Hawa and Zhu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collaborative content sharing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Hawa in view of Zhu teaches wherein synchronizing the content item with the content management system comprises synchronizing the content item to one or more shared devices.  (Hawa [0039] [0048] [0087] [0089]: the document/file is synced to other devices; Fig. 1; Zhu [0249]-[0251]: disclosing synchronizing the shared folder to at least a second terminal). [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Hawa in view of Zhu teaches wherein synchronizing the content item with the content - 37 -26253/45821/FW/11301901.1P651USC1 management system comprises adding the content item to a shared folder.  (Hawa [0037]: When a user is saving a new document to a particular folder through an application (e.g., by selecting “save as”, etc.) the content management system may prompt the user for the metadata and then saves that metadata back to the content management server; [0068] [0097]: The request recognizer determines if an update (i.e., if the content sever file should be overwritten with the edited file) is needed (7014). If an update is needed, a request is created (7016) and scheduled (7018). At the content server, the update request is executed, and the content server is updated (7020); [0107] [0109]; Zhu [0249]: add the content to a shared folder) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Hawa in view of Zhu teaches further comprising identifying a location of the shared folder.  (Hawa [0036]: the content management system provides a folder hierarchy where if they save a document to that particular folder, they have to enter certain pieces of metadata [specifying location]; Zhu [0246]: disclosing the first terminal creates a shared folder corresponding to the shared folder name, i.e. naming the folder identifies the location) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Hawa in view of Zhu teaches wherein the location of the shared folder is specified by the user.  (Hawa [0036] [0037]: specified by user; Zhu [0246]: disclosing the first terminal creates a shared folder corresponding to the shared folder name, i.e. naming the folder identifies the location) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 7, Hawa in view of Zhu teaches wherein detecting the change in state comprises detecting a saving operation with respect to the content item. (Hawa [0009] [0010] [0037]: cache filter is configured to intercept file system requests to include a save request associated with a change to the document in the local cache; [0086] [0087] [0097]) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Hawa in view of Zhu teaches wherein detecting the change in state comprises detecting that the content item has been opened. (Hawa [0009] [0010] [0095]: cache filter is configured to intercept file system requests from the editor application when the document in the local cache is open for editing) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Hawa teaches a non-transitory computer-readable medium comprising instructions executable by one or more processors of a system, the instructions, when executed by the one or more processors, causing the one or more processors to perform operations, the instructions comprising instructions to: detect, by a client application installed on a client device, a change in state of a user's presence on a content item controlled by a native application installed on the client device, (Hawa [0040] [0053]: Local content management module 1060 [client application] may be installed on the client device 1030 and the cache filter driver 2030 of the local content management module tracks editing operations performed on a file [change in state of a user’s presence on a content item]; [0048]: the user may then access the content through the editing application [native application], as the user makes changes to the documents and such changes are saved to that content as stored in content management cache 1050; [0031] [0032] [0034] [0035] [0066] [0086] [0120]) wherein the client application is not integrated into the native - 38 -26253/45821/FW/11301901.1P651USC1 application; (Hawa Fig. 2 showing the client application (local content management module/cache filter 1060/2030) is not integrated into native application (editor 2025))
determine, by the client application, whether the content item is saved to a local folder of the client device, wherein the local folder is not synchronized to a content management system that is remote to the client device; (Hawa [0076] [0083] [0087] [0088] [0091] [0094] [0095]: describing determining whether or not the document/file is saved to the local cache [local folder];  determine if file stored in cache is not the latest…NOTE: For the file not to be the lasted equates to the file not being synchronized; [0033] [0041] [0048] [0073] [0074]; Fig. 1 showing the client device 1030 remote to the content management server 1010)
responsive to determining, by the client application, that the content item is saved to the local folder of the client device: (Hawa [0083] [0087] [0088]: describing actions in response to determining the document/file is saved to the local cache but not synchronized to the content management server; [0073] [0074])
generate for display, by the client application, a synchronization interface comprising a selectable option for a user to request synchronization of the content item to the content management system; (Hawa [0088] [0097] [0106] [0107]: when there is a conflict between the content server and the local cache version of a document or a file in response to determining the document/file is saved to the local cache but not synchronized to the content management server, a user may be presented with an option [synchronization interface] as represented by an “Add New Server Version” button 1320 and a “Discard Local Version” button 1325)
[receive a selection of the selectable option to synchronize the content item from the synchronization interface; and in response to receiving the selection of the selectable option, synchronize the content item with the content management system].  (Hawa [0088]: user can then be presented with a variety of options through user interface 2041 such as saving a new version of the document [synchronizing] or manually reconciling changes, etc.; [0107]: “the first user could decide if the first user going to overwrite the second user's work”) 
Although Hawa presents to a user a synchronization interface comprising a selectable option for the user to request synchronization of the content item to the content management system [0088] [0106] [0107] and would be obvious to one of ordinary skill in the art that a user could select one of the presented options and then the selected option performs the corresponding action, Hawa does not explicitly recite that a user selects the buttons then subsequently performing the corresponding action.  
Zhu teaches receive a selection of the selectable option to synchronize the content item from the synchronization interface; and in response to receiving the selection of the selectable option, synchronize the content item with the content management system.  (Zhu [0249]: Click on this option indicates that a user agrees to share, to the synchronization group; every time a user has recorded content (a photo, a video or audio) [content item], an App prompts [synchronization interface], using a display button or a popup dialog box, the user whether to add the content to a shared folder, and shares the content after the user confirms whether to add the content to the shared folder) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for synchronizing the content item with the content management system in response to receiving the selection of the selectable option as taught by Zhu for the benefit of remotely managing documents using synchronization of locally stored documents of Hawa, with a reasonable expectation of success, to allow documents to be shared or stored to a remote system which would provide distributed access to documents thereby promoting efficient editing of documents.  Moreover, a user providing a selection and a performing an execution in response to the selection is well known and would be obvious to one of ordinary skill.  In addition, both references (Hawa and Zhu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collaborative content sharing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 10, Hawa in view of Zhu teaches wherein the instructions to synchronize the content item with the content management system comprise instructinons to synchronize the content item to one or more shared devices.  (Hawa [0039] [0048] [0087] [0089]: the document/file is synced to other devices; Fig. 1; Zhu [0249]-[0251]: disclosing synchronizing the shared folder to at least a second terminal). [The motivation of claim 9 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Hawa in view of Zhu teaches wherein the instructions to synchronize the content item with the content management system comprise instructions to add the content item to a shared folder.  (Hawa [0037]: When a user is saving a new document to a particular folder through an application (e.g., by selecting “save as”, etc.) the content management system may prompt the user for the metadata and then saves that metadata back to the content management server; [0068] [0097]: The request recognizer determines if an update (i.e., if the content sever file should be overwritten with the edited file) is needed (7014). If an update is needed, a request is created (7016) and scheduled (7018). At the content server, the update request is executed, and the content server is updated (7020); [0107] [0109]; Zhu [0249]: add the content to a shared folder) [The motivation of claim 9 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Hawa in view of Zhu teaches wherein the instructions further comprise instructions to identify a location of the shared folder. (Hawa [0036]: the content management system provides a folder hierarchy where if they save a document to that particular folder, they have to enter certain pieces of metadata [specifying location]; Zhu [0246]: disclosing the first terminal creates a shared folder corresponding to the shared folder name, i.e. naming the folder identifies the location) [The motivation of claim 9 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Hawa in view of Zhu teaches wherein the location of the shared folder is specified by the user.  (Hawa [0036] [0037]: specified by user; Zhu [0246]: disclosing the first terminal creates a shared folder corresponding to the shared folder name, i.e. naming the folder identifies the location) [The motivation of claim 9 is applicable to claim 13 and thereby incorporated]

Regarding Claim 15, Hawa in view of Zhu teaches wherein the instructions to detect the change in state comprise instructions to detect a saving operation with respect to the content item.  (Hawa [0009] [0010] [0037]: cache filter is configured to intercept file system requests to include a save request associated with a change to the document in the local cache; [0086] [0087] [0097]) [The motivation of claim 9 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Hawa in view of Zhu teaches wherein the instructions to detect the change in state comprise instructions to detect that the content item has been opened.  (Hawa [0009] [0010] [0095]: cache filter is configured to intercept file system requests from the editor application when the document in the local cache is open for editing) [The motivation of claim 9 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Hawa teaches a system comprising: one or more processors configured to execute instructions; (Hawa [0115] [0117] [0120] [0121]: processor)
a non-transitory computer-readable medium comprises instructions, which when executed by the one or more processors, cause the system to perform operations comprising: (Hawa [0115] [0118]-[0120]: computer-readable medium)
detecting, by a client application installed on a client device, a change in state of a user's presence on a content item controlled by a native application installed on the client device, (Hawa [0040] [0053]: Local content management module 1060 [client application] may be installed on the client device 1030 and the cache filter driver 2030 of the local content management module tracks editing operations performed on a file [change in state of a user’s presence on a content item]; [0048]: the user may then access the content through the editing application [native application], as the user makes changes to the documents and such changes are saved to that content as stored in content management cache 1050; [0031] [0032] [0034] [0035] [0066] [0086]) wherein the client application is not integrated into the native application; (Hawa Fig. 2 showing the client application (local content management module/cache filter 1060/2030) is not integrated into native application (editor 2025))
determining, by the client application, whether the content item is saved to a - 40 -26253/45821/FW/11301901.1P651USC1 local folder of the client device, wherein the local folder is not synchronized to a content management system that is remote to the client device; (Hawa [0076] [0083] [0087] [0088] [0091] [0094] [0095]: describing determining whether or not the document/file is saved to the local cache [local folder];  determine if file stored in cache is not the latest…NOTE: For the file not to be the lasted equates to the file not being synchronized; [0033] [0041] [0048] [0073] [0074]; Fig. 1 showing the client device 1030 remote to the content management server 1010)
responsive to determining, by the client application, that the content item is saved to the local folder of the client device: (Hawa [0083] [0087] [0088]: describing actions in response to determining the document/file is saved to the local cache but not synchronized to the content management server; [0073] [0074])
generating for display, by the client application, a synchronization interface comprising a selectable option for a user to request synchronization of the content item to the content management system; (Hawa [0088] [0097] [0106] [0107]: when there is a conflict between the content server and the local cache version of a document or a file in response to determining the document/file is saved to the local cache but not synchronized to the content management server, a user may be presented with an option [synchronization interface] as represented by an “Add New Server Version” button 1320 and a “Discard Local Version” button 1325)
[receiving a selection of the selectable option to synchronize the content item from the synchronization interface; and in response to receiving the selection of the selectable option, synchronizing the content item with the content management system]. (Hawa [0088]: user can then be presented with a variety of options through user interface 2041 such as saving a new version of the document [synchronizing] or manually reconciling changes, etc.; [0107]: “the first user could decide if the first user going to overwrite the second user's work”) 
Although Hawa presents to a user a synchronization interface comprising a selectable option for the user to request synchronization of the content item to the content management system [0088] [0106] [0107] and would be obvious to one of ordinary skill in the art that a user could select one of the presented options and then the selected option performs the corresponding action, Hawa does not explicitly recite that a user selects the buttons then subsequently performing the corresponding action.  
Zhu teaches receiving a selection of the selectable option to synchronize the content item from the synchronization interface; and in response to receiving the selection of the selectable option, synchronizing the content item with the content management system. (Zhu [0249]: Click on this option indicates that a user agrees to share, to the synchronization group; every time a user has recorded content (a photo, a video or audio) [content item], an App prompts [synchronization interface], using a display button or a popup dialog box, the user whether to add the content to a shared folder, and shares the content after the user confirms whether to add the content to the shared folder) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for synchronizing the content item with the content management system in response to receiving the selection of the selectable option as taught by Zhu for the benefit of remotely managing documents using synchronization of locally stored documents of Hawa, with a reasonable expectation of success, to allow documents to be shared or stored to a remote system which would provide distributed access to documents thereby promoting efficient editing of documents.  Moreover, a user providing a selection and a performing an execution in response to the selection is well known and would be obvious to one of ordinary skill.  In addition, both references (Hawa and Zhu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collaborative content sharing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Hawa in view of Zhu teaches wherein synchronizing the content item with the content management system comprises synchronizing the content item to one or more shared devices.  (Hawa [0039] [0048] [0087] [0089]: the document/file is synced to other devices; Fig. 1; Zhu [0249]-[0251]: disclosing synchronizing the shared folder to at least a second terminal). [The motivation of claim 17 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Hawa in view of Zhu teaches wherein synchronizing the content item with the content management system comprises adding the content item to a shared folder. (Hawa [0037]: When a user is saving a new document to a particular folder through an application (e.g., by selecting “save as”, etc.) the content management system may prompt the user for the metadata and then saves that metadata back to the content management server; [0068] [0097]: The request recognizer determines if an update (i.e., if the content sever file should be overwritten with the edited file) is needed (7014). If an update is needed, a request is created (7016) and scheduled (7018). At the content server, the update request is executed, and the content server is updated (7020); [0107] [0109]; Zhu [0249]: add the content to a shared folder) [The motivation of claim 17 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Hawa in view of Zhu teaches wherein the operations further comprise identifying a location of the shared folder. (Hawa [0036]: the content management system provides a folder hierarchy where if they save a document to that particular folder, they have to enter certain pieces of metadata [specifying location]; Zhu [0246]: disclosing the first terminal creates a shared folder corresponding to the shared folder name, i.e. naming the folder identifies the location) [The motivation of claim 17 is applicable to claim 20 and thereby incorporated]

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hawa in view of Zhu in view of Li (US 7,558,797 B1; hereafter “Li”).

Regarding Claim 6, Hawa in view of Zhu may not explicitly teach every aspect of wherein the location of the shared folder is a root of a directory tree for synchronized content items.  
However, Li teaches wherein the location of the shared folder is a root of a directory tree for synchronized content items.  (Li column 15 lines 30-35: describing user creates a root sharing folder)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the location of the shared folder is a root of a directory tree for synchronized content items as taught by Li for the benefit of remotely managing documents using synchronization of locally stored documents of Hawa in view of Zhu, with a reasonable expectation of success, in order to provide quick access to shared documents by placing them in the top level of a directory. In addition, references (Hawa in view of Zhu and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collaborative content sharing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 14, Hawa in view of Zhu may not explicitly teach every aspect of wherein the location of the shared folder is a root of a directory tree for synchronized content items.  
However, Li teaches wherein the location of the shared folder is a root of a directory tree for synchronized content items. (Li column 15 lines 30-35: describing user creates a root sharing folder)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Applicant's subject matter for the location of the shared folder is a root of a directory tree for synchronized content items as taught by Li for the benefit of remotely managing documents using synchronization of locally stored documents of Hawa in view of Zhu, with a reasonable expectation of success, in order to provide quick access to shared documents by placing them in the top level of a directory. In addition, references (Hawa in view of Zhu and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, collaborative content sharing. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Crowley et al.
US 8,055,644 B2 – Fig. 10 “1030” relevant to synchronization interface


US Patent Application Publications
Barefoot et al.
US 2013/0238558 A1 – Directed to managing access and synchronization of one or more files of a document management system stored locally at a client device [Abstract]
Barreto et al.
US 2013/0124638 A1 – Directed to managing updates at clients used by a user to access a cloud-based collaboration service [Abstract]
Dorman 
US 2013/0268480 A1 – Directed to enabling selective subfolder synchronization in a cloud-based environment [Abstract]
Goldberg et al.
US 2013/0013560 A1 – Directed to synchronizing workspaces in a web-based collaboration environment with local folders on computers of collaborators of the workspaces [Abstract]
Kleppner et al.
US 2013/021250 A1 – Directed to user presence data for web-based document collaboration
Nemoto et al.
US 2012/0265836 A1 – Directed to file sharing
Smith 
US 2013/0138608 A1 – Directed to folder synchronization and offline synchronization via a mobile platform in a web-based collaboration environment [Abstract]
Smith 
US 2013/0297680 A1 – Directed to using a third-party application to access or edit a file within a cloud-based environment within a cloud-based platform [Abstract]
Tse et al.
US 2013/0191451 A1 – Directed to Presence-based synchronization manages updates among concurrent collaborators based on the presence information of each collaborator within a shared document of a collaboration environment [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        July 1, 2022